 





AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT




AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 28, 2014 (this “Amendment”) among GENERAL CABLE INDUSTRIES, INC., a
Delaware corporation (the “U.S. Borrower”), GENERAL CABLE COMPANY LTD., a
company organized under the laws of Nova Scotia (the “Canadian Borrower”), SILEC
CABLE SAS, a French société par actions simplifiée (the “French Borrower”),
NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany (the “German
Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited liability
company (formerly Grupo General Cable Sistemas, S.A., in process of conversion)
organized under the laws of Spain (“Sistemas”), ECN CABLE GROUP, S.L., a limited
liability company organized under the laws of Spain (“ECN” and, together with
Sistemas, the “Spanish Borrowers” and each, a “Spanish Borrower”), GENERAL CABLE
CORPORATION, a Delaware corporation (“Holdings”), the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Each capitalized term used herein and not defined herein
shall have the meaning ascribed thereto in the Credit Agreement referred to
below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Amended and Restated Credit Agreement, dated
as of September 6, 2013 (as amended by that certain Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of October 23, 2013, that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of May 20,
2014 and that certain Amendment No. 3 to the Amended and Restated Credit
Agreement, dated as of September 23, 2014, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving any existing or future rights or remedies
which the Administrative Agent, the European Administrative Agent and the
Lenders may have against the Borrowers or the other Loan Parties, the
Administrative Agent and the Lenders party hereto are willing to agree to so
amend certain provisions of the Credit Agreement on the terms and subject to the
conditions expressly set forth herein.
1.     Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Borrowers, the Lenders
party hereto and the Administrative Agent each agree that the Credit Agreement
shall be and hereby is amended as of the date hereof by:
(a)The definition of “Fixed Charges” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the text “or the Floating Rate Senior Unsecured
Notes” immediately after the text “repayment of the Convertible Senior Notes”.

1006783.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 

(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the last sentence of the
second paragraph in its entirety as follows:
“In addition to the foregoing, if on any Adjustment Date, (a) the Total
Consolidated Leverage Ratio of Holdings is less than or equal to 3.0 to 1.0 as
of the last day of the immediately preceding fiscal quarter, then the Applicable
Rate for each U.S. Loan and each Tranche B Loan shall be 0.25% less than as set
forth above under the caption “ABR Spread”, “Canadian Prime Spread”,
“Eurocurrency Spread”, or “CDOR Spread”, as the case may be, and such reduction
shall be applicable to each level of the foregoing grid and be effective during
the period commencing on such Adjustment Date and remain in effect until the
following Adjustment Date or (b) the Total Consolidated Leverage Ratio of
Holdings is greater than 4.75 to 1.0 as of the last day of the immediately
preceding fiscal quarter, then the Applicable Rate for each U.S. Loan, each
Tranche B Loan and each Tranche C Loan shall be 0.25% greater than as set forth
above under the caption “ABR Spread”, “Canadian Prime Spread”, “Eurocurrency
Spread”, “CDOR Spread” or Overnight LIBO Rate Spread, as the case may be, and
such increase shall be applicable to each level of the foregoing grid and be
effective during the period commencing on such Adjustment Date and remain in
effect until the following Adjustment Date; provided, that if any Compliance
Certificate is at any time restated or otherwise revised or if the information
set forth in any Compliance Certificate otherwise proves to be false or
incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any such
applicable periods and shall be due and payable on demand.
(c)    Section 1.04 of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof as follows:
“Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party, Holdings, the
Borrowers or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.”
2.     Conditions to Effectiveness. The amendment to the Credit Agreement set
forth in Section 1 shall become effective as of the date hereof upon:
(a)    the Administrative Agent’s receipt of counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent, and
the Required Lenders;
(b)    the Borrowers shall have delivered all customary agreements, certificates
and other customary documents reasonably requested by the Administrative Agent
in connection with this Amendment and the matters contemplated hereby;

2



--------------------------------------------------------------------------------

 

(c)    the Administrative Agent shall have received a certificate signed by a
duly authorized officer of each Borrower to the effect that, before and after
giving effect to this Amendment on the date hereof: (i) the representations and
warranties contained in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date of such certificate as though made on and as of each such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects; and (ii) no Default or Event
of Default has occurred and is continuing or would result after giving effect to
this Amendment; and
(d)    the Borrowers shall have paid to each Agent (i) for the benefit of the
Lenders consenting to this Amendment (including JPMorgan Chase in its capacity
as a Lender) (the “Consenting Lenders”), the Amendment Fee and (ii) such other
fees or other amounts as may be then payable pursuant to any Loan Document.
3.     Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to each Lender and the Administrative Agent as of the date hereof:
(a)    Each Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of each Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
(b)    This Amendment has been duly executed and delivered by each Loan Party
that is a party hereto.
(c)    This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, examinership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
(d)    The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any material Requirement of Law applicable to
any Loan Party or any of its Subsidiaries, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Loan Party or any of its Subsidiaries or the assets of any Loan Party or any
of its Subsidiaries, or give rise to a right thereunder to require any payment
to be made by any Loan Party or any of its Subsidiaries, (iv) will not
contravene the terms of any certificates of incorporation, by-laws or other
organizational or governing documents of any Loan Party, and (v) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.

3



--------------------------------------------------------------------------------

 

(e)    Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that all such representations and
warranties are true and correct in all material respects as of the date of this
Amendment (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier is
true and correct in all respects.
(f)    Each Borrower has caused to be conducted a thorough review of the terms
of this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to the terms hereof, no Default or Event
of Default has occurred and is continuing.
4.     Reference to and Effect on the Credit Agreement.
(a)    On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b)    Except as specifically waived or modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
unless and except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent, the European Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith. .
5.     Costs and Expenses; Amendment Fee.
(a)Each Borrower agrees to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein and in the Credit Agreement as amended hereby, and in
connection with the preparation, arrangement, execution and enforcement of this
Amendment and all other instruments, agreements and other documents executed in
connection herewith.
(a)    The U.S. Borrower agrees to pay, on the date hereof, to JPMorgan Chase
for the benefit of the Consenting Lenders (including JPMorgan Chase in its
capacity as a Lender) having Revolving Commitments on the date hereof, an
amendment fee (the “Amendment Fee”) equal to 0.10% of the aggregate principal
amount of the Revolving Commitments on the date hereof, based on Revolving
Commitment level, and payable based on the Revolving Commitment Schedule in
effect on the date hereof.
6.     Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN

4



--------------------------------------------------------------------------------

 

DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW
OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
7.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
9.     No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.
10.    Amendment Constitutes Loan Document. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.
11.    Reaffirmation of Liens and Guaranties.
(a)    Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.
(b)    Reaffirmation of Liens. Each of the Loan Parties hereby ratifies,
confirms and reaffirms the grant by it of the Liens and security interests in
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents, confirms that this Amendment
does not constitute a novation, payment and reborrowing or termination of the
Secured Obligations under the Credit Agreement and the other Loan Documents as
in effect prior to the date hereof and confirms that all such Collateral will
continue to secure the payment and performance of all Secured Obligations
purported to be secured thereby (including any amount payable under the Credit
Agreement as amended by this Amendment).
(c)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Loan Guarantors hereby ratifies, confirms and reaffirms
its obligations and agreements under Article X of the Credit Agreement and each
other Loan Guaranty.
[The remainder of this page is intentionally blank]

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
        
GENERAL CABLE INDUSTRIES, INC.,
as the U.S. Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 
GENERAL CABLE COMPANY LTD.,
as the Canadian Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

SILEC CABLE SAS, as the French Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
Chief Executive Officer
 
 
 
NORDDEUTSCHE SEEKABELWERKE GMBH, as the German Borrower
 
 
 
By
/s/ Dr. Gunther Schoffner
 
Name:
Dr. Gunther Schoffner
 
Title:
Chief Executive Officer
 
 
 
GRUPO GENERAL CABLE SISTEMAS, S.L., as a Spanish Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
Chief Executive Officer
 
 
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
Chief Financial Officer
 
 
 
ECN CABLE GROUP, S.L., as a Spanish Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
Chief Executive Officer
 
 
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
Chief Financial Officer


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
 
 
By
/s/ Mac A. Banas
 
Name:
Mac A. Banas
 
Title:
Authorized Officer
 
 
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent and European
Issuing Bank
 
 
 
By
/s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President
 
 
 
JPMORGAN CHASE BANK, N.A. TORONTO BRANCH
 
 
 
By
/s/ Auggie Marchetti
 
Name:
Auggie Marchetti
 
Title:
Authorized Officer


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.
 
 
 
By
/s/ Monirah J. Masud
 
Name:
Monirah J. Masud
 
Title:
Senior Vice President
 
 
 
Bank of America, N.A. acting through its Canada Branch
 
 
 
By
/s/ Sylwia Durkiewicz
 
Name:
Sylwia Durkiewicz
 
Title:
Vice President
 
 
 
Bank of America Merrill Lynch International Limited
 
 
 
By
/s/ Polly Hackett
 
Name:
Polly Hackett
 
Title:
Assistant Vice President
 
 
 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
 
 
 
By
/s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
By
/s/ James Austin
 
Name:
James Austin
 
Title:
Vice President
 
 
 
WELLS FARGO BANK, NA
 
 
 
By
/s/ Kevin S. Fong
 
Name:
Kevin S. Fong
 
Title:
Authorized Signatory

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
 
 
 
By
/s/ David G. Phillips
 
Name:
David G. Phillips


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

 
Title:
Senior Vice President
 
 
Credit Officer, Canada
 
 
Wells Fargo Capital Finance
 
 
Corporation Canada
 
 
 
WELLS FARGO BANK INTERNATIONAL
 
 
 
By
/s/ Andrew Kyle
 
Name:
Andrew Kyle
 
Title:
Chief Financial Officer
 
 
Wells Fargo Bank International
 
 
 
By
/s/ Ethna Masterson
 
Name:
Ethna Masterson
 
Title:
Chief Risk Officer
 
 
Wells Fargo Bank International
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Rufus S. Dowe, III
 
Name:
Rufus S. Dowe, III
 
Title:
Vice President
 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH
 
 
 
By
/s/ Michael Shannon
 
Name:
Michael Shannon
 
Title:
Vice President
 
 
 
By
/s/ Lisa Wong
 
Name:
Lisa Wong
 
Title:
Vice President
 
 
 
Address:
Deutsche Bank AG New York
60 Wall Street
New York, NY 10005-2836


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, LONDON BRANCH
 
 
 
By
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
 
 
 
By
/s/ Anca Trifan
 
Name:
Anca Trifan
 
Title:
Managing Director
 
 
 
PNC Bank, National Association
 
 
 
By
/s/ Jeffrey P. Fisher
 
Name:
Jeffrey P. Fisher
 
Title:
Vice President
 
 
 
PNC BANK CANADA BRANCH
 
 
 
By
/s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
Senior Vice President
 
 
 
CITIZENS BUSINESS CAPITAL, a Division of CITIZENS ASSET FINANCE, INC., f/k/a RBS
ASSET FINANCE, INC.
 
 
 
By
/s/ David Slattery
 
Name:
David Slattery
 
Title:
Vice President
 
 
 
STANDARD CHARTERED BANK
 
 
 
By
/s/ David J. Foster
 
Name:
David J. Foster
 
Title:
Director
 
 
 
By
/s/ Hsing H. Huang
 
Name:
Hsing H. Huang
 
Title:
Associate Director
 
 
Standard Chartered Bank NY


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

HSBC Bank USA, NA
 
 
 
By
/s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President
 
 
 
Branch Banking and Trust Company, a North Carolina Banking Corporation
 
 
 
By
/s/ Greg R. Branstetter
 
Name:
Greg R. Branstetter
 
Title:
Senior Vice President
 
 
 
The Huntington National Bank
 
 
 
By
/s/ John D. Whetstone
 
Name:
John D. Whetstone
 
Title:
Vice President
 
 
 
FIFTH THIRD BANK
 
 
 
By
/s/ Megan S. Szewc
 
Name:
Megan S. Szewc
 
Title:
Vice President
 
 
 
Fifth Third Bank, operating through its Canadian Branch
 
 
 
By
/s/ Mauro Spagnolo
 
Name:
Mauro Spagnolo
 
Title:
Principal Officer
 
 
 
Compass Bank
 
 
 
By
/s/ Michael Sheff
 
Name:
Michael Sheff
 
Title:
Senior Vice President




[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

Bank of Montreal-Chicago Branch
 
 
 
By
/s/ Kara Goodwin
 
Name:
Kara Goodwin
 
Title:
Director
 
 
 
Bank of Montreal
 
 
 
By
/s/ Sean P. Gallaway
 
Name:
Sean P. Gallaway
 
Title:
Vice President
 
 
 
SUNTRUST BANK
 
 
 
By
/s/ Sandra M. Salazar
 
Name:
Sandra M. Salazar
 
Title:
Vice President
 
 
 
RB International Finance USA LLC
 
 
 
By
/s/ Christoph Hoedl
 
Name:
Christoph Hoedl
 
Title:
First Vice President
 
 
 
By
/s/ Steven VanSteenbergen
 
Name:
Steven VanSteenbergen
 
Title:
Vice President
 
 
 
RAIFFEISEN BANK INTERNATIONAL AG
 
 
 
By
/s/ Martina Soudek
 
Name:
Martina Soudek
 
Title:
Director
 
 
 
By
/s/ A. Wallner
 
Name:
A. Wallner
 
Title:
 




[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

Capital One Business Credit Corp.
 
 
 
By
/s/ Ron Walker
 
Name:
Ron Walker
 
Title:
Senior Vice President
 
 
 
GOLDMAN SACHS BANK USA
 
 
 
By
/s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
By
/s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory
 
 
 
GOLDMAN SACHS INTERNATIONAL BANK
 
 
 
By
/s/ George Kevin
 
Name:
George Kevin
 
Title:
Authorized Signatory
 
 
 
BARCLAYS BANK PLC
 
 
 
By
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
 
 
 
AMALGAMATED BANK
 
 
 
By
/s/ Michael LaManes
 
Name:
Michael LaManes
 
Title:
First Vice President


[signature page to Amendment No. 4]



--------------------------------------------------------------------------------

 

FirstMerit Bank N.A.
 
 
 
By
/s/ John Zimbo
 
Name:
John Zimbo
 
Title:
Vice President
 
 
 
Morgan Stanley Bank N.A.
 
 
 
By
/s/ Christopher Winthrop
 
Name:
Christopher Winthrop
 
Title:
Vice President




[signature page to Amendment No. 4]

